DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (2014/0275742) and Alexander(2010/0287677).

	Claim 1 - Andrew teaches a wearable infant garment -10- including a compartment/pocket -80-, pocket -80- inherently include a first and second cover forming the pocket, the first cover at least partially overlapping the second cover where the pocket is self closing, as set forth in paragraph [0027],  element -86- is a vibrating 
	Alexander teaches a garment having a pocket for holding an electronic device and including an elastic layer for securing the electronic device as set forth in paragraph [0034].
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filled to provide an elastic layer in the pocket of Andrew to secure the electronic heartbeat simulator.
	Such a combination would produce predictable results of the garment of Andrew including an elastic layer to secure the electronic device and have a high expectation of success because it is old and well known to use elastic layers to secure electronic devices in pockets.
	
Claim 2 - Velcro as set forth in paragraph [0027] is a fastener.

Claim 4 - motion detector -104- is a wireless controller for controlling the vibrator, see paragraph [0034].

Claim 5 - Andrew teaches a wearable infant garment -10- including a compartment/pocket -80-, pocket -80- inherently include a first and second cover forming the pocket disposed on a front region of the wearable garment, the first cover at least partially overlapping the second cover where the pocket is self closing, as set forth 
Alexander teaches a garment having a pocket for holding an electronic device and including an elastic layer for securing the electronic device as set forth in paragraph [0034].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filled to provide an elastic layer in the pocket of Andrew to secure the electronic heartbeat simulator.
Such a combination would produce predictable results of the garment of Andrew including an elastic layer to secure the electronic device and have a high expectation of success because it is old and well known to use elastic layers to secure electronic devices in pockets.

Claim 6 - Andrew teaches an article of clothing -10- including a compartment/pocket -80- in the chest region, pocket -80- inherently include a first and second cover forming the pocket disposed on a front region of the wearable garment, the first cover at least partially overlapping the second cover where the pocket is self closing, as set forth in paragraph [0027],  element -86- is a vibrating electronic device disposed within the pocket as set forth in paragraph [0027].  However, Andrew does not teach an elastic layer at least partially securing the vibrating electronic device.

It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filled to provide an elastic layer in the pocket of Andrew to secure the electronic heartbeat simulator.
Such a combination would produce predictable results of the garment of Andrew including an elastic layer to secure the electronic device and have a high expectation of success because it is old and well known to use elastic layers to secure electronic devices in pockets.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew (2014/0275742) and Alexander(2010/0287677) as applied to claim 1 above and further in view of Lizama et al(6,175,981, hereinafter Lizama).
	Claim 3 - the combination teaches a garment as claimed but does not teach the  vibrating device -86- having a motor, no specific means for creating the vibration is set forth in Andrew.  
	In the absence of showing a specific structure for vibrating one of ordinary skill in the medical arts would look to the prior art to determine the possible structure for the vibration means of Andrew of the combination.  
	Lizama teaches a vibrator for a sleeping pad including a motor vibrator, column 3 lines 5-10.  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the motor vibrator for the unknown structure of the generically recited vibration device of Andrew as a selection of a known structure for a generically recited vibrator.

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Fornarelli is not a garment, this is not persuasive because no structure is set forth for the Garment and in the case of Fornarelli the blanket can be worn as a garment such as a cape or a bib.  However, the rejections over Andrew have been withdrawn because Andrew does not teach an elastic layer as now claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791